Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, an integrated circuit comprising: a plurality of multiplier-accumulator circuits organized into a plurality of groups, wherein each multiplier-accumulator circuit of the plurality of multiplier-accumulator circuits of each group includes: a multiplier to multiply data by a multiplier weight data and generate a product data, and an accumulator, coupled to the multiplier of the associated multiplier-accumulator circuit, to add input data and the product data of the associated multiplier to generate sum data; a plurality of control/configure circuits, wherein each control/configure circuit connects directly to and is associated with one of the groups of multiplier-accumulator circuits, wherein each control/configure circuit includes: a plurality of data paths wherein each data path includes: a first end that directly connects to an input of a first multiplier-accumulator circuit of the plurality of serially connected multiplier-accumulator circuits of the associated group of multiplier-accumulator circuits, a second end that directly connects to an output of a last multiplier-accumulator circuit of the plurality of serially connected multiplier-accumulator circuits of the associated group of multiplier-accumulator circuits, wherein the first end of the data path couples to the second end of the data path through the plurality of serially connected multiplier-accumulator circuits of the associated group of the plurality of multiplier-accumulator circuits, a third end that is configurable to connect to an end of a corresponding data path of a different one of the plurality of control/configure circuits, and a fourth end; wherein the plurality of data paths of each control/configure circuit includes: a first data path to receive input data to be processed into each multiplier-accumulator circuit of the plurality of serially connected multiplier-accumulator circuits of each group of the plurality of multiplier-accumulator circuits at a start of an execution sequence, as recited in claim 1 and similarly in claims 7 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187